The offense is the unlawful possession of intoxicating liquor.
We find several bills of exception copied in the record, but unfortunately we have not the privilege of considering them for the reason that they were not filed in time to become a part of the record. The term of court continued more than eight weeks, and the motion for new trial was overruled on the 29th of September. The court adjourned on the 30th of September. An order was made allowing appellant sixty days within which to prepare and file his bills of exceptions. According to the file mark, they were not filed until December 20th. The State, through its Assistant Attorney General, objects to their consideration. The statute makes it imperative that this objection be sustained. See Code of Crim. Proc., Art. 845; Vernon's Tex.Crim. Stat., Vol. 2, p. 836, note 15, and cases listed; Griffin v. State,62 Tex. Crim. 98.
A recital of the evidence is deemed unnecessary. Suffice it to say that it is sufficient to support the verdict.
The judgment is affirmed.
Affirmed.